Citation Nr: 1623221	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  12-12 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a gynecological disability. 

2. Entitlement to service connection for a gynecological disability, to include as due to a service-connected disability.

3. Entitlement to a rating in excess of 50 percent for anxiety disorder, not otherwise specified. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from September 1980 to June 1990 and from November 1990 to June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2010 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to service connection for hearing loss has been raised during the March 2016 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for a uterus condition, to include as due to a service-connected disability and a rating in excess of 50 percent for anxiety disorder, not otherwise specified are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a February 1999 rating decision, the RO denied a service connection claim for a gynecological disability.  The Veteran did not submit new and material evidence or perfect an appeal within one year of that decision and the decision became final.

2. The evidence added to the record since the February 1999 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a gynecological disability. 

CONCLUSIONS OF LAW

1. The February 1999 rating decision, which denied the Veteran's claim of entitlement to service connection for a gynecological disability, is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. § 3.160(d) (2015).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a gynecological disability.  38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material." 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a February 1999 rating decision, the RO denied service connection for a gynecological disability on the basis that there was no evidence that the condition occurred in or was caused by service.  Evidence considered at the time of the rating decision includes service treatment records, VA treatment records and a May 1998 VA examination.  

Since the February 1999 rating decision, the Veteran has submitted additional treatment records, including a June 2010 statement from Dr. A.J., her private provider.  Dr. A.J. opined that the Veteran's gynecologic conditions had their onset while she was serving the military.  The Veteran also presented testimony at the March 2016 hearing.  She testified that she started experiencing gynecological problems in service and that her service-connected hypothyroidism is related to her uterus condition.  A February 2012 VA examination report also notes the Veteran's menstrual irregularity had its onset while she was diagnosed with a thyroid disorder

The Board finds this evidence "new" in that it had not been previously submitted. Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Dr. A.J.'s statement indicates that the Veteran's condition possibly occurred in service.  The Veteran's testimony and the VA examination report suggests that her condition is related to a service-connected disability.  Therefore, the Veteran's claim will be reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a gynecological disability has been received, to this extent, the appeal is granted.

REMAND

Further development is needed before the claim of service connection can be adjudicated on the merits.  The Veteran underwent a VA examination in February 2012.  The examiner found that the Veteran's condition is not the result of Gulf War environmental hazards.  It was noted that the Veteran's menstrual irregularity had its onset while she was diagnosed with a thyroid disorder.  Furthermore, her dysfunctional uterine bleeding was associated with endometrial changes of the uterus, a common occurrence and cause in women with dysfunctional uterine bleeding.  

The Board finds this opinion inadequate.  In a June 2010 statement, the Veteran's private provider, Dr. A.J., opined that the Veteran's gynecologic conditions had their onset while she was in service.  The February 2012 VA examiner did not consider this medical opinion.  Furthermore, at the March 2016 hearing, the Veteran claimed that her uterus condition is related to her service-connected hypothyroidism.  There is no medical opinion of record addressing secondary service connection.  Thus, a remand is necessary to determine whether the Veteran's condition was caused or aggravated by her service-connected hypothyroidism.

The Veteran is seeking a higher rating for her anxiety disorder.  She was afforded a VA examination in February 2013, but her lay statements indicate that her condition has worsened since the last examination.  At the March 2016 hearing, the Veteran stated that she has panic attacks, suicidal ideation, and thoughts of hurting others.  In a February 2016 statement, the Veteran's representative argued that the February 2013 VA examination does not accurately portray the Veteran's current disability picture.  Therefore, another VA examination should be conducted to determine the current status of the Veteran's anxiety disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Since the claims file is being returned it should be updated to include any outstanding treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for her claimed conditions.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected anxiety disorder.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's service-connected anxiety disorder.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

3. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of her uterus condition.  The claims file and all pertinent medical records must be made available to the examiner for review.

Based on the examination and review of the record, the examiner should address the following: 

(a) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's uterus condition is related to service. In providing an opinion, the examiner should consider the June 2010 statement provided by Dr. A.J. 

(b) If the answer to (a) is no, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's uterus condition was caused or aggravated by the Veteran's service-connected hypothyroidism.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

4. Thereafter, readjudicate the Veteran's claims with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


